DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on December 14, 2018 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Honda et al (US 7,390,199; hereinafter Honda).
	Regarding claim 1, Honda discloses a method for manufacturing an electrical component (100), wherein the electrical component (see figure 7a) includes: a unit that includes a circuit board (200), a cover member (300; 320) covering the circuit board (200), and a lead terminal (310a) soldered to the circuit board (see figures 12-14) and integrated with the cover member (see figure 7a; column 4 lines 26-30); a housing case (400) that houses the unit (see figure 7a); and a sealing member (500) disposed between the cover member 
	Regarding claim 2, Honda discloses the method for manufacturing the electrical component, wherein a seal housing portion (see figure 7a) that houses the sealing member (500) is disposed on a top surface of the cover member (300,320), wherein the housing case (400) includes a projecting portion internally inserted into the seal housing portion (see figure 7a) such that a distal end of the projecting portion has a clearance with a bottom surface of the seal housing portion (see figure 7a), and wherein in the positioning, the liquid sealing member (500) is disposed between the cover member (300;320) and the housing case (400) by filling the liquid sealing member (500) in the seal housing portion (see figure 7a or 14) so as to fill at least the clearance between the distal end of the projecting portion and the bottom surface of the seal housing portion (see figures 7a or 14).
	Regarding claim 3, Honda discloses an electrical component (100) comprising: a unit (see figure 7a) that includes a circuit board (200), a cover member (300;320), and a lead terminal (310a), the cover member (300;320) covering the circuit board (200), the lead terminal (310a) being soldered to the circuit board (see figures 12-14) and integrated with the cover member (column 4 lines 26-30); a housing case (400) that houses the unit; and a sealing member (500) disposed between the cover member (300;320) of the unit and the housing 
	Regarding claim 4, Honda discloses the electrical component (see figure 7a), wherein the sealing member (500) is a liquid gasket (column 7 lines 5-15).
	Regarding claim 5, Honda discloses the electrical component (see figure 7a), wherein the seal housing portion (see figures 7a or 14) is a recessed groove disposed on the top surface of the cover member (see figure 7a or 14).
	Regarding claim 6, Honda discloses the electrical component (see figure 7a),  wherein the distal end of the projecting portion (see figures 7a or 14) is internally inserted into the sealing member housed in the seal housing portion (see figures 7a or 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamoshida et al (US 7,561,435), Thomas et al (US 5,978,226 and US 6,249,438), Yamauchi (US 8,107,251), Yanagisawa et al (US 8,657,609) and Iida (US 7,144,275) disclose an electrical component.

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

February 13, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848